Citation Nr: 1751758	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  05-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaption grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970, from March 1972 to December 1974, and from April 1978 to October 1988.  He also had a period of active duty for training (ACDUTRA) from June 1960 to February 1961.

The matter of an increased rating for diabetes mellitus, type II, come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the Veteran's currently assigned 20 percent evaluation.  The matters of entitlement to a specially adapted housing and a special home adaption grant come before the Board on appeal from a December 2007 rating decision of the Montgomery, Alabama, RO, which denied the claims.  The Veteran's claims file is now in the jurisdiction of the Montgomery RO.

The Board remanded these matters for further development in November 2009 and September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In September 2016, the Board remanded these matters in order to schedule the Veteran for a Travel Board hearing.  In April 2017, the Veteran's representative sent a letter to VA canceling the scheduled travel board hearing and requesting that VA "[o]btain and associate with his claims file all VA treatment records from the Montgomery VAMC and the Jasper VA Clinic."  Upon review of the claims file, it is apparent that the requested development has not been performed.

The Board finds that, from the evidence already of record, VA has notice of outstanding, relevant records from the Montgomery VAMC and Jasper VA Clinic, sufficient to trigger VA's duty to assist.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that evidence of record before VA may "raise [ ] enough notice of pertinent private medical records to trigger the duty to assist").  A remand is therefore necessary to obtain the Veteran's treatment records from the Montgomery VAMC and Jasper VA Clinic.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

With any necessary assistance from the Veteran, obtain his treatment records from the Montgomery VAMC and Jasper VA Clinic.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




